b

‘\DOO‘--]O\{J`l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

MiChaCl J» G€al'ifl, WSBA # 20932 Honorable Christopher M. Alston

Da_Vid C. N€U, WSBA # 33143 Chapter l l

Bl°lan T- P€t@rSOD, WSBA # 42033 Hearing Location: Seattle, Rm. 7206

K&L GATES LLP _ Hearing Date: Wednesday, March 13, 2019
925 Fourth Avenue, Sulte 2900 Hearing Time: 9:30 a,m.

SCHU]€, WA 93194'1153 Response Date: March 4, 2019

(206) 623-7580

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

In re: Case No. 16-1 l767-CMA

NORTHWEST TERRITORIAL MINT, LLC, THIRD SUPPLEMENTAL REPLY
DECLARATION OF MARK CALVERT IN
Debtor. SUPPORT OF FEE APPLICATIONS OF
CHAPTER ll TRUSTEE AND TRUSTEE’S
PROFESSIONALS

 

 

Mark Calvert declares as follows:

l. l arn the Chapter ll Trustee ofNorthwest Territorial Mint, LLC (“NWTM” or
“Debtor”). I am over eighteen (18) years of age and l am competent in all ways to testify Unless
otherwise stated herein, the following declaration is based on my personal knowledge I Submit this
Declaration in Support of the Trustee’s First Application for Compensation (Dkt. No. 1926) (the
“Trustee Application”); the First Application for Cornpensation of Cascade Capital Group LLC as
Accountants for the Chapter ll Trustee (Dkt. No. 1924) (the “Cascade Application”); and K&L
Gates LLP Application for Cornpensation (Dkt. No. 1928) (the “K&L Gates Application,” and
together with the Trustee’s Application and the Cascade Application, the “Fee Applications”).

2. This declaration supplements my Second Supplemental Reply Declaration of Mark
Calvert in Support of Fee Applications of Chapter ll Trustee and Trustee’s Professionals (the
“Second Supplernental Declaration”), and is filed in response to the letter to my counsel from the

Court dated March 5, 2019.

THIRD sUPPLEMENTAL REPLY DECLARATION oF K&L GATES LLP

MARK CALVERT IN SUPPORT OF FEE APPLICATIONS 925 FOURTH AVENUE
OF CHAPTER ll TRUSTEE AND TRUSTEE’S SUITE 2900
PROFESS[ONALS_ l SEATTLE, WASHINGTON 98104-] 158

TELEPHONE: (206) 623-7580
FACSIMILE: (206) 623»7022
5021 12736 v2

(.aSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 Pg. 1 Of 15

 

.g>.

\OOC‘*--.]O\k!\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

3. As I explained in the Second Supplemental Declaration, I was reimbursed for certain
travel expenses, bond premiums and other expenses which were paid through my Cascade Capitai
Group (“CCG”) credit card. A list of those payments, and detail as to why they were reimbursable
was provided in paragraph 4 and Exhibit A to the Second Supplemental Declaration. I believed
these reimbursements were ordinary course reimbursements of business expenses of NWTM. My
sincere belief Was that these were ordinary course transactions, and it did not occur to me that I
needed court approval to reimburse them, just as 1 did not need approval to reimburse employees for
reimbursable expenses which they incurred As such, I, mistakenly, did not view these transactions
as payment of professional fees which would have caused me to check “yes” in the box on the UST
14, which was an error on my part. As l explained in the Second Supplemental Declaration, the
payments for which l was reimbursed were not necessitated by a lack of cash in the estate, nor was l
attempting to conceal these reimbursementsl Attached as Exhibit A are the pages from the Monthly
Financial Reports showing each of the reimbursements

4. Copies of my entails sent to Connie or Robert Hoff and the attachments are being
provided to the Court on a separate drive due to the volume Based on my manual search of my
email aceount, I believe the emails l have provided are all of my emails to Robert or Connie Hoff.

5. I have searched my email for communications with Richard Bressler’s counsel, Mr.
Lemer. I have found no such communications other than those which were filed by my counsel in
the Second Supplemental Declaration of Michael J. Gearin in Support of Consolidated Supplemental
Reply in Support of Fee Applications of Trustee and Trustee’s Professionals at Dkt. #2036.

6. As detailed in the Second Supplemental Declaration, the principal remaining tasks to
be performed in concluding this chapter 11 case are (l) liquidation of the remaining unsold “store”
inventory, (2) resolution of issues regarding the bullion and other property seized by the King
County Sherif`f, and (3) settlement or pursuit of third party claims based on transfers made by Diane

Erdmann, and (4) payment of allowed administrative claims. A motion for resolution of issues

THIRD SUPPLEMENTAL REPLY DECLARATION OF

K&L GATES LLP
MARK cALvERr IN sUPPoRT oF FEE APPLICATIONS 925 rouan AvENuz-:
oF cHAPTER 11 TRUSTEE AND TRUsTEE’s SUITE 2900
PROFESSIONALS_ 2 SEATTLE, WASHINGTON 98!04-1158

TELEPHONE: (206) 623-7580
FACSIMILE: (206) 623-7022
5021 12736 v2

CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 Pg. 2 Of 15

 

.|>

"--}O'\U*l

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

regarding the disposition of property seized by the Sheriff will be filed before the hearing on
March 13, 2019. Ms. Erdmann’s time to appeal the judgment recently passed, and l have been
resolving a settlement with Bradley Stephen Cohen regarding these assets. With respect to the store
inventory, as explained to the Court, my intention was to sell it on consignment through Paul
Wagner. The largely unfounded hostility shown to Mr. Wagner by certain parties in this proceeding
caused him to withdraw his agreement to assist me in this endeavor, and I had to look for other
opportunities to liquidate the inventory. l have solicited interest in the store inventory and other
remaining assets of the estate from a number of potential purchasers I met yesterday with a
prospective purchaser who has indicated that he will present an offer to purchase the residual asset of
the bankruptcy estate including the store inventory. Once we reach agreement with a purchaser, I
will file a motion to sell the store inventory. My present expectation based on the expression of
interest by the party I met with yesterday is that a sale motion could be filed within the next few
weeks. My counsel has been in contact with parties who received transfers of proceeds of bullion
sales from Diane Erdmann, seeking to settle claims. Thus far, these efforts have not been successful.
If l cannot settle these claims, l will need to pursue them via adversary proceeding I would intend
to request closure of the case notwithstanding the existence of this remaining adversary proceeding
l declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct to the best of my knowledge

EXECUTED this 7th day of March 2019 at Seattle, Washi o .

 

__\ L
Mark Cal\lert \

THIRD sUPPLEMEN'rAL REPLY DECLARATION oF K&L GATES LLP

MAR_K CALVERT IN SUPPORT OF FEE APPLICATIONS 925 FOURTH AVENUE

OF CHAP'I`ER ll TRUSTEE AND TRUSTEE’S SUITE 2900

PROFESSIONALS_ 3 SEATTLE, WASHINGTON 98104-1158

rELEPHoNE; (206) 623-7580
FACslMu_E; (206) 623.7022
502112736 vz

CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 Pg. 3 Of 15

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

CERTIFICATE OF SERVICE

The undersigned declares as follows:

That she is a paralegal in the law firm of K&L Gates LLP, and on March 7, 2019, she caused
the foregoing document to be filed electronically through the CM/ECF system which caused
Registered Participants to be served by electronic means, as fully reflected on the Notice of
Electronic Filing.

I declare under penalty of perjury under the laws of the State of Washington and the United
States that the foregoing is true and correct

Executed on the 7t11 day of March, 2019 at Seattle, Washington.

/s/ Denise A. Lentz
Denise A. Lentz

THIRD SUPPLEMENTAL REPLY DECLARATION OF

kai GArEs LLP
MARK CALVERT IN SUPPORT OF FEE APPLICATIONS 925 FoURTH AvENUE
OF CHAPTER l l TRUSTEE AND TRUSTEE’S SE TTLE Wstsil§rr§ (231;)[0(()1N 98104 1158
PROFESSIONALS- 4 A , A -

TELEPHONE: (206) 623-7580
FACSIMILE: (206) 623-7022
5021 12736 v2

CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 Pg. 4 Of 15

 

EXH|B|T A

CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 Pg. 5 Of 15

 

Date Amount Payee Discription Description in MOR's

 

12/30/2016 $8,907.56 Transfer Transfer
3/2/2017 $954.40 CascadeCapita| Group Reimburse Trustee trip to Dayton
4/28/2017 $12,821.27 CascadeCapita| Group Trustee Fees
7/1/2017 $1,983.35 CascadeCapital Group Trustee Reimb for Travel
8/16/2017 $1,385.60 CascadeCapital Group AP Vendor Paid
9/18/2017 $1,867.55 CascadeCapita| Group Reimb Trave| to Dayton
12/20/2017 $1,997.64 CascadeCapital Group Reimb - Kent POD
1/26/2018 $3,411.09 CascadeCapita| Group Corp Expense Reimb
2/1/2018 $705.57 CascadeCapita| Group Uti|ities
2/8/2018 $155.06 CascadeCapital Group Repair & Maint

Case 16-11767-€|\/|A Doc 2039 Filed 03/07/19 Ent. 03/07/19 16:51:23 Pg. 6 of 15
nn¢a1a_117a7-ril\/1A nm~ ')nQ7 cum mma/10 lrnr mma/10 12-_'40-121 Dn 11 nf 1a

 

r-d-\»-\»-\»vr->-\»-b-»-¢
O\ G\ U'\O\U'\U\O\

»-»-11-\-»-1-‘1-¢»-1-¢1_-¢»-1.-\~¢

n-l»_¢»-._i»_¢--»-\-n

Amount

92.00
57.4'?'

2
00
5 .32

9.9’;'
10.00

.2’;'

B.entals &

RT

Business
P

AL

85
3'1'
518.'}'

3 89.8
l

2. DISBURSEM§ENTS I'I'E.MIZED KEY BANK ~ 'I`exas Sale Preeeeds 8122

Materia.ls
Domestic -
Domestie -
Domestic -
Domestlc -
Domestie -

axes Lioenses
revel

elecom
elecom
eleeorn
elecom

 

 

 

 

 

 

Date Type Payahle To Amount Description
12!?!1016 Tra.nsfer Key Ba.nk $ 400,000.00 Transfer to General MC
12!14,!2015 Transfer Key Bank . $ 30,000.00 Transfer to General AJC
121151"2016 Transfer Key Banlc $ 30,000.00 Tra.nsfer to Genera] A.»’C
ToTAL s 510,000.00

 

 

 

 

- 6 - A D 3 F'Ied 02101117 Em.021011'1715:14:16 P .336153
Ca§Yi%-Ji§'léf-dl\$i,&“ Doc°§<i§e Filed 03/07/19 En1.03/07/1916:51:23 ng.?of 15

 

UST-14 Statement of Cash Disbursements Detail

I. DISBURSEN[ENTS I'I'EMIZEI) KEY BANK - General Account 8106

Exhibit 3.2

 

 

 

 

 

 

 

 

 

 

 

Date ’l`ype Pnyahle To Amount Description
3111»".'201"1" DC A.M.AZON (73, l 9) AP Vcndor Paid
31'11'2017 11076 _ ZACHARY CLARKE (468,22) Payro|l Final Check
311!2017 11078 REN'DI JOHNSON (465.00) Contract Labor
3111'201? DC CONTI]~IENTAL AWARDS (75.00) AP Ve.ndor Paid
3111'201';' DC CONTINENTAL AWARDS (50.00] AP Vendor Paid
3{1}201’7 DW ENDlClA FEES (400.00] Postage
31' 11'2017 DC ESAFEI'Y SUPPL]IES (34.37) AP Vendor Paid
311!201'1' W[RE WD LlIN J'UNG-FENG 2553 {12,’1'89.50} AP Ve:ndor Paid
311)'2017 DC MCMASTER-CARR [32.99) AP Vendor Paid
311)'201':' DC MOSLOW WOOD (106_00) AP Vendor Paid
3!11'2017 DC NVOHC LLC (60_00) Employee Recrutmeut

 

31'11'2017 DW

OUTGOING INTERNATIONAL WIRE FE.E

(45,00) Banking Fee

 

311!2017 Bill_com

PNP B[L.L.PAYM;ENT

{T_,SBZ_(](}) AP Vendor Paid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$
$
$
$
$
$
$
$
$
$
$
$
3)‘11'2017 DC RIBBON`BOWS $ [5_10) AP Vendor Paid
3.-'1!‘201? DC RIO GRANDE $ (152114) AP Vendor Paid
3111;‘2017 DC SPEEDY METALS $ (249.12} AP Vendor Paid
31' 11201'1' DC SUFPLIESOUTLET. $ {185.2'1') AP Vendor Paid
31'11"201'}' DC UL]NE $ [145,50) AP Vendor Paid
311!201'? W[RE ROBERT AND CONNIE HOFF $ {45,225.32) NV Re.nt
3111'2017 DC GRAINGER S (64.02) A.P Vendor Paid
312»'2017 Bill.eoln ADDBE $ (32.84] A.P Vendor Paid
3;'21"2017 Bill.com AIRGAS $ (167.33] AP Vendor Paid
31'2!2017 DC AMAZDN $ {138.64} AP Vendor Paid
31'2)"2017 Bill.corn CASCADE CAPITAL GROUP $ (954_40) Reimb trustee trip to dayton
3!2)'2017 110?5 ROBE.RT HYDE S (95_29) Pa'yroll Fina.l Check
3121'2017 DC CON'NEY SAFE'['Y $ (59.10) AP Vendor Paid
31'2.;‘2017 DW ADP PAY`ROLL FEESADP - FEES $ (2,053.10] Payroll Fees
3!2)‘201 7 DW AU'['HI~TET GATEWAY BILLING $ (86`95) Credit Card Fees
3!2!2017 DW AU'['HJ\IET GATEWAY BI].LING $ (62.10) Credit Card Fees
3121'201':' Bill_com EV'ERGREEN ENGMVERS $ {222.00) Contract Laber
3!2!201'1' Biil_com JAME`.S GOCMNSKY $ (125.64) Reimb travel to Dayton
31'2!201’}' Bill_com .TAY LEE S'I'UDIOS $ (183.50) Qtrly Rnyalty Payment
31'2!2017 Bill`eorn MEI`AL CAST|NGS CO. $ (1,50'1'.6'1] AP Vendor Pajd
37"2)’21]1'1' Bill`oom M]LLARD WIRE $ (4,612.'?6} A.P Vcndor Paid
, 3!2.1'2017 Bi|l,com MI|'..LARD WIRE $ {562_01} A.P Venclor Paid
3»"?.:'201’? DC QUA.LITY TOWING $ (600_82) Move from Aub to Dayton
3.-'21'2017 DC SAMANT}L*\ J`ER.RILS $ (87.50) Reimb for Production needs
31'2.."2017 DC OSHATOES.COM $ (36.99) AP Vendor Paid
312:‘2017 DC TEX'TOL SYSTEMS 5 (75.94) AP Vendor Paid
31'2.-’2017 DC TH.E WEBSTAURANT $ (58.22] AP Vendor Paid
3."2!201'? DW USDA ALBUQUE.RQU'E SERVICE CTR $ (99.04) Royalty Payment
3!2!201? Bill_com V'ERIZON WRRESS $ {124,51) AP Vendor Paid
31"31‘201')' DC ALABKA AIR. $ [420.40) Move from Aub to Dayton
313,'201']" check BO'Y SCOUI`S OI~` AMERICA 5 (5,000,00) Qtrly Royaity Payment
3)'3£2017 DC CO[NSAFE $ (414.24) AP Vendor Paid
3131'2017 DW ADP PAYROLL FEESADP » FEES $ (891.96) Payroll Fe%
3)‘31"201? DW USPS $ (2,000.00] AP Vendor Pajd
3!3)'201')' Bill.com GREEN HOUSE DATA $ (6,456.00} Utilitics paid
3!3{201? DC JOHNSON BEAR]NG $ (26.26} AP Vendor Paid
3!31'2017 DC ]OHNSON BEARING $ {369,85_) AP Vendor Paid
3!31'2017 DC OFFICESUPPLY.COM $ {l21.71) OHice Sup_@es
31'3!2017 DC OFFICESUPPLY,COM $ (103.73) OMce Supplies
3;‘3!'2017 DC QL'ICK.MEDICAL $ (107.85) AP Vendor Paid
3!3.-’201’)' DC TRINITY TOOL $ (301.00) AP Vendor Paid
313!2017 `W]RE WORKN'I`URN l'NC $ (5,000`00] AP Vendor Paid
3!6!2017 Bill_com ACRYLIC CONCEPT $ (150.00} AP Vendor Paid
316!2017 DC A]_.AN BAKER SUPP $ (596.80} AP Vender Paid
31'6!201? DC AMAZON $ {39_95) AP Vendor Paid
31'6!2017 DC BEI`A DLAMOND 5 (46.{]0) AP Vendor Paid
3;'6!2017 DC COSTCO $ (145.31) Employec Appreciation
3161'201’)' DW ANTHE.M BLUE 5 ` (46,023.84) Beneiits payment

 

CHSE 16-11767-CMA
CaS€ 16-11767-CMA

DOC 985 Fil_ed 04J19!17 Erlt. 04!19!17 14:53202 Pg. 33 Of 74
DOC 2039 Fl|ed 03/07/19 Ent. 03/07/19 16251:23 PQ. 8 Of 15

 

COMMUNICATIONS
Y COU'NTY UTILIT[ES

Vcndor
MEM AMZN.COl\rl'.-‘PRMB
25 53 Paid,
Vendor Paid.
Pald

Paid

41'27
4!27
412'?!20
41'27!201
4!27 1
!201
4127!2'1]1
1
4)‘27!2[11
!2[]

A ST DEPT
3355 662

4128{201 33 55662 Vendor Pa.id
4!28!201 Vendor Pa.id
1 Vendor Paid

l Vendor Pa.id

1 Paid

1 Paid

Paid

T CITY
SPRINGFlF.LD
4!28!20]
BURKARD
41231`201 PI_.ACE
W
l PA¥ROLL
l PA

4!281'201
l
l
4128!'201

 

2. DLS'BURSEMEVTS HEMIZED KEYBANK - T&tas Snle Procesa's 8]22

Date Amount
No

  

CaSe 16-11767-CMA DOC 1033 Filed 051'19[17 Ent. 051'191`1? 14:05205 Pg. 37 Of 70
CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16:51:23 Pg. 9 Of 15

UST14 Statement of Cash Disbursements Detail
Exhibit 3.2

I. DISBURSEMENTS ITEMIZED KEY BANK General Account 8106

 

pate Typg Payablc To Amount Descriptiml
7717201'»" Bi]l.com DA.RLENE MO'ORE 32.00 AP Vendor Paid

 

 

'U 17201';' Bill.com DELL MARKE'ITNG L.P_ 5,773.13 AP Vcndor Paid

 

7711'2017 Bi.l.l.eom NEW YORK UN[VERSITY 8,455.40 AP Vcndor Paid

 

771120'1':' Bi]l.oom UPS 4,046.84 AP Vendor Pajd

 

711!2017 Bill.com NV EN'ERGY 4,452.05 AP Vendor Paid

 

71172017 nm.¢om TELEPAcn-“Ic 2,582_80 APvenaurPaid

 

7!11'201'? Bill.t'£lm VERIZON 249,74 AP Vendor Paid

 

7711"2017 Bill.wm UPS 66.57 AP Vendor Paid
1111201'7 Bi]l.oon:l UPS 565.93 AP Vendor Paid

 

 

711.1'201')' Bi.ll.con:. UPS 1,164.47 AP Vendor Paid

 

7711‘20 17 Bl'.ll.com UPS 105.27 AP Vendor Pajd

 

11172017 Bill.rom NV E.NERGY SOLAR 5`726_64 AP V¢ndor paid

 

71"11"2011' Bi]l.con:l UPS 5,413.80 AP Vendor Paid

 

7717'2017 Bi.ll.oorn DYNAWEAVE 2,950_00 AP Vendor Pa.id
7!1)'2017 Bill.com WALKER LAKE 510.00 AP Vcndor Paid

 

 

711)'2017 Bill.com UPS 121.65 AP Vendclr Paid
7!1!2017 Bill.ccm AVENTION, INC. 3,750. 00 AP Vcr.ldor Paid
771!201';' Bill.oom MICHAEL WHITE 71,99 Empl Reimb

2711'2017 Bi_ll.com A'I`&T 1,]03 .59 AP Veudor Paid
71"1,"201'7 Bi]l,eoo:l PROFESSIONAL CREDIT 65.52 AP Vend.or Paid

 

 

 

 

 

7!11'2017 Bill.com UPS 1,147.57 AP Vendor Paid
7711'2017 Bill.com GREEN HOUSE DATA 1_45 AP V¢ndor Pal'd
17172017 Bill.eom SEERRA CHEMlCAL 434_59 Ap dem- Pm'd
7711'2017 Bi]l.com THIRESHOLD 10,260,11 A.P Veodor Paid

 

 

 

 

7!11'201'1' Bill.com UPS 16.46 AP Vendor Paid

 

'1)'17'2017 Bill,com 411\)£PRIN"T. INC 1,014.56 AP Vendor Paid

 

7711"2017 Bi.ll.com BIL.L A'I`ALLA 45.43 En:lpl Reimb
77172017 Bi.ll.com BlLL A'TALLA 322.54 Empl Reimb

 

 

',-'1'11'201'7 Bill.eom CASCADE CAPITAL GROU'P 1,983 ,35 Trustee Reimb for Travel

 

711!2017 Bill.com COLONIAL LIFE 1,099, 15 AP Veo.dor Paid

 

 

7;‘1!201'1' Bi.l.l.oom EV'E.RGREEN 111.00 AP Vendor Paid
1'!1.1'2017 Bi.ll.com GREEN HOUSE DATA 6,552.84 AP Veudor Pa.id

 

 

7711'2017 BI'.ll.com 'I'[N[ELESS Mll.lTARY COINS 71,?5 AP Vendor Paid
7711'2017 Bi]l.com TRANSLINE SU?PLY 14.25 AP Vendor Paid
71 172017 Bill.com UPS 186.16 AP Vendor ‘Paid
771!2017 Bill.com UPS 154.52 AP Vendor Pa.id
7!21'2017 Bi_ll.com UPS 4,172.27 AP Vendor Paid
7721'2017 Bi]l.com UPS 212.46 AP Ver.ldor Paid

 

 

 

 

 

 

 

 

7731'2017 DC ADC’BE 32.99 AP Vendor Pa.id
713!20'17- DW AMAZON 2.99 AP Vendor Paid
7731"201? DW AMAZON 42.74 AP Veudor Paid

 

7!31'2017 DW AMAZON 422.38 AP Vendor Paid

 

 

 

 

 

 

 

';'1‘3)‘20 17 DW AMAZON 254. 82 AP Vendor Paid
71"3!2017 Bi]l.com BLUE DOT WATER 489.63 AP Vendor Paid
713»“20 17 Bi].l,com COX COI\)MUNICATIONS 390. 14 AP Vendor Paid.
773!20171 DC CUSTOM MAS'IERS 180.00 AP Veudor Paid
7!3.’2017 DC FRAME. .A COIN 550.00 AP Veo.dor Paid
'?!31'201? D'C MUASTERCARR 46.38 AP Veudor Paid
71"31'201';' DC M]LLENNIUM l'I'I`L 99.46 AP Vcndor Paid

 

773)'2017 DC NORLAND PRODUCT 573_00 AP Vendor Paid

 

773!2017 DC ON DISPI.AY 1,846.97 A.P Vendor Paid

 

75720] 7 Bill_cclm U'NIFl EQLHPMENT 1,301.92 AP Vendor qu'd

 

322.44 AP Vendor Paid
375.00 AP Vendor Paid

774!201'1' Bill.wm VER[ZON
'1'!'5)'2017 Bil.l.t:om BRIAN KILPATRICK

 

 

 

 

7{51"20 17 DC COSTCO 139.26 Elrlploye€ Relatioos
7751'2017 DW ALJ'I`I-WET GATEWAY BILLl'NG 87.45 Web gateway access fee
WSD.DIT DW AUTHNET GATEWAY BII..LI'NG 67.'00 WCb gateway access fcc

 

7!51"2017 Bill.com EDGAR CHACC|N 200.00 Enlpl Reil:ub

 

 

775!2017 B111. cum EvERGREEN 111 00 AP vendor raid
77512017 BONJET lNTERNATI 2133 1, 032 80 AP vendor Paid

 

 

 

$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
7111"20]7 Bi]l.wm ELI'I`E SUFPLY $ 406.98 AP V'endor Paid
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$
$

 

 

 

 

 

§8¢,116.4§~7977§1171 99029&91 0@949949174119¢ 1101 Qalaanaaaaaaa en maria

Date Type Payable To Amount Deseription

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31"14)"2017 DW GOOGLE “"ADWS $ 2,800.00 Mal'kctl'.ng

3714:'2017 Transf`€r TRANSFER TO KEY BANK $ 13,3'75.92 Transfer 10 Payroll
87151"2017 WIRE A-M.ARK PRF_.CIOUS 3253 $ 13,500.00 AP Ve.ndor Pa.id
371572017 DW PITN'EY BOWES $ 100.00 Postnge

811 15720 17 DW BENTO TECH $ 500.00 Produetion Expense
37151"2017 TIBIleEr TRANS.FER TO KEY BANK $ 709_39 Transfer to Pl‘esligc Pt:llt
87151'2017 DW SPS COMMERCE 3 847.25 Web Access for Gov Billiog
81"15;‘2017 DW BERKI.EY $ 6,839.00 Workers Compeusation pint
37167'2017 Bi]l.Com AlR-TITE HOLDERS $ 459.24 AP Vcndor Pa.id
8716.-’20]7 DC BOHLER UDDEHOLM $ 1,129. 15 AP Vendor Paid
81"161'2017 Bil_l.eom CASCADE C.APITAL GROUF' $ 385.60 AP Vendor Paid
3716)'2017 Bl'll.com CASCADE CAPITAL GROU`P $ 1,000.00 AP Vendor Paid
371672017 DC COSTCO $ 134.49 AP Vendor Pa.id
8716.-'2017 Bill.com IONAS SERWCE $ $ 12,73 AP Vendor Paid
87161"2017 Bil_l.coln NEW WORLD $ 500,00 AP Vendul' Pajd
8!16.1'2017 DC NVOHC LLC $ 65.00 AP Vendor Paid

811 16720 17 D'C OFF'[CESUPPLY.COM $ 249.35 AP V€ndol' Paid.
87167'2017 DC I_.YON COUNTY $ 201 17 AP Vendor Paid
87161"2017 Bill.com R.INECO $ 246.67 AP Vendor Pa.id
8716¢'2017 Bill.com RINECO $ 550.00 AP Vcndol‘ Paid
3716)'2017 Bi]l.COm UNTFI EQUIP`MENT $ 1,431_92 AP Vendor Paid
87167'2017 Bill.corn UPS 8503}(? $ 5,133.88 AP Vendor Paid
3716)'2017 Bill.ccm UPS E7F213 VA $ 110_63 AP Vcndt)r Paid
3716)'2017 Bill.eom DIANA V`ll.LAR_RE.AI_. $ 30.95 Contra,ct Labor
W15D017 Bi]l.com DIANA V[LLARREAL $ 30.95 Contl'.'act Labur
87161'2017 Bi]l.eom DIANA VIJ_,I_.ARREAL $ 30.95 Contract Labor
8716!20]7 Bi.ll.t.'.Om DIANA VELARREAL $ 30.95 COIJU'act Labnr
8716)‘2017 Bili.com DIA.NA V]]_.LARREAL $ 35.90 Conu“aet Labor
871|572017 Bi.ll.com DLANA V[LLARREAL $ 52.45 CGnlIact LHbDl'
8!‘]‘.67'20 17 Bi].l.com DIANA V[LlARREAL $ 53.45 Contract L&bOI
81"]61"2017 Bi]l.c{lm DIANA V]LLARREA].. $ 160.95 Contl'act l_.abol'
81"161'2017 Bill.r.'.nm EVERGREEN $ 111.00 Contract Labor
8716¢'20 17 Bil_l_t:.om EV'ERGREEN $ 111.00 Contrar.'.f Labor
87167`201.7 Bi_ll.com MARK PLACE $ 1,387.50 Contract Labol'
8716¢'2017 Bi]l.Com PAT'S P]'NS $ 250.00 Conlract Labor
87161'2017 Bi]l.Cnm TOM EDISS LANDSCAPE, $ 412.00 COntl'aGt Labor
871672017 Bill.mm FOR'I'UN'E $ 4,774.00 Col'p Tax - Crilnc
371672017 DC LYON COUNTY $ 3,036.91 NV Rcal Pl'op Qtr PlIlt
8716!'2017 Tra.nsfer TRANSFER TO KE`Y BANK $ 250,00 Tral:ls§:l' to Pl‘esiige Polt
37161"2017 Bi]l.COm AT&T 920 499-2973 $ 310.07 Utjl.ity

8!16)'2017 Bill.corn FRON'I`IER $ 13.23 Utility

87161"2017 Bill.com 'I'ELEPACIFIC $ 2,622.23 Utility

37177'2017 Bl`_ll.com 41'MPth"T, INC $ 148.00 AP Ve:ndor Paid
87171'2017 DC AM.AZON $ 108,90 AP Vendor Paid
87171'2017 DC BlI..L.COM, [NC $ 59.97 AP Veudor Pa.id
8!177'2017 Bill.eom ELlTE SUPPLY $ 84`31 AP Vendor Paid
8.1'171"1017 Bill.wm ELITE SUPPLY $ 159.59 AP VCndOI' Paid
871772017 Bill`eom ELITE SUPPLY $ 165.41 AP Vendor Paid
8717)'2017 Bi]l.com ELITE SUPPLY $ 166,75 AP Vendnr qu`d
87"171'2017 Bill.cum ELITE SUPPLY $ 457.85 AP VCIJCIUI Paid
371772017 WTRE Ll'N .l'UNG-FENG 2553 $ 25,194.50 AP Vendor Paid
37171"2017' DC NVOHC LLC $ 65.00 AP Vendor Paid
871772017 DC SPEEDY METALS $ 78,21 AP Vendor Paid
87171'2017 Bi]l,com UPS BSOSXF $ 1,670.00 AP Veudor Paid
8717!‘20]7 Bi]l.€am UPS E7F213 VA $ 729 AP VClldDr Paid
3!1872017 Bill.com BLU'E DOT WATE.R $ 514.63 A_P Vendor Paid
871872017 DC DELL SOFTWARE $ 1,918_00 AP Vendor Paid
871872017 Bi]l.com DEVON $ 555.60 AP Vendor Paid
3713)'2017 Bi]l.com GREEN HOUSE DATA $ 6,456.00 AP Velldor Paid
87181'2017 Bi]l_com UPS BS(BXF $ 4,556.61 AP Vendor Paid
8718!2017 Bi]l.com UPS FRIEGHT $ 57.17 AP Vendor Pa_id
3718!2017 Bill.eom FOR'I'U`N'.E $ 5,948.34 Corp Tax - Gen Liab
871872017 Bil_l.eom COLON!AL L[FE $ 1,136_10 Employee Benefits
81'131'2017 DW AETNA LlFE INS PREMIUM $ 51,763.16 Employee Beneiit$
871872017 DW GOOGLE *ADWS $ 500.00 Marlceljrig_

871 872017 DW ADP PAYROLL FEESADP - FEES $ 1,064.13 Payroll Fees

3718»’20 1 7 DW ADP PAYROLL FE.`E.SADP - FEES $ 770. 81 Payl'ull Fees
3718!2017 Bi]l.eom EDGAR CHACON $ 64,00 Reimb Production needs

 

 

 

 

 

Casatl§d.HGE-£MAA Dea.z€)eao Fttasroa¢a#lev E:aros¢aialerraqemza: nga inmate

Dare Type Payable To Amount Description
97157201')' ACH ADP PAYROLL FEESADP - FEES 770,98 AP Vendor Paid
971572017 Debit Card AMAZON MK'['PLACE 686.80 AP Vendor Paid
97157201'7 Debit Card AMAZON MKTPLACE 13.83 AP Vendur Paid
97157201'7 Debit Card COSTCO 180.?'7 Bmp|oyee Relations
97157201'7 Bebit Card GOOGLE *ADWSISS 500.00 AP Vendor Paid
97157201‘? Debit Ca.rd JE.T.COM 29. 12 A.P Vendor Paid
9715,-'2017 Debit Card OFFICESU?PLY.COM 77.50 AP Vendor Patd

 

 

 

 

 

 

 

MwMM€HEHEHB’HMMEHEBEHMHU!M&&EBEHEHMMEH£AEH&&BB%€HMM&MEHEHEBEBMEHEHGBWHEOB€HEHM§€ME§£HEHMMMEBMM!A'-EHEABBMMM

 

 

 

 

 

 

 

 

 

 

971572017 ACH PAY'PAL V'ERIFYBANK 0.31 AP Veudor Paid
97137201’7 ACH PI'I"NEY BOWES 400.00 AP Vendor Paid
971572017 Debit Card UI..INE 153_50 AP Vendor Paid

971 772017 Bill.eom UPS E'!FElB VA 161_09 AP Vendor Paid
9717720]'7 Bill`eom UPS Y793A5 413.94 AP Vendor Paid
971872017 Bill,eom Airgas 3355662 164`07 AP Vendar Paid
971872017 Debit Card BRADY [ND 332. 17 AP Vendor Paid
97187201’7 Bill.eom Cascade Capita| Group 1,867.55 Reimb travel to Dayton
97187201’7 Cheelc CHECK 7¢' 11115 1,385_25 Payroll

 

971872017 Debit Card ESAFETY SUPPUES

971872017 Dehit Card 1 PATTON SPORTS

971872017 Debit Card OSBORN MANUFACTU'R[NG
971872017 Debit Card OSBORN MANUFACTU`RHQG
971872017 Debit Card STAPL.ES D[RECT

21.18 AP Vendor Paid
638.64 AP Vendor Paid
949.56 AP Vendor Paid
364.64 AP Vendor Paid
299,77 AP Vendor Paid

 

 

 

 

 

 

 

 

971372017 ACH USPS 2,000,00 AP Vendor Paid

971972017 Bi|l.com ARROW BOX 915.00 AP Vendor Paid

971972017 Bill_curn Brenda L Jol:lrlson 1,300.00 Reimb for Move out expense
971972017 Bill.::om ERIN SHEAR 13.90 Reimb for Postage

 

971972017 Dehit Ca.rd HUBBARD-HALL
971972017 Debit Card JET.COM
971972017 Debit Card IOANN STORES
971972017 Dehit Csrd NVOHC LLC

1,238.60 A.P Vender Paid
19_19 AP Vendor Paid
12.51 AP Vendor Paid
65.00 AP Vendor Paid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

971972017 Bill.cnro Sherm's Custom 324.00 AP Vendor Paid

97197201'7 Bill_com SOUTHWEST GAS 271 ,87 AP Vendor Paid

971972017 Transfer Tranefer 8130 125,956.63 Transfer to Payroll Account
97210720 17 Wire A»M_ARK PRECIOUS 5,340.00 AP Vendor Paid

972072017 Bi1l,com ARROW BOX 2,712.50 AP Vendur Pa.id

972072017 Debit Card GOOGLE *A_DWSISS 500.00 A.P Vendcr Paid

9720721017 Bill.eorn LYON COU'N'TY 303_85 Utilities

972072017 Bill.eom LYGI! Culmty UtiliLies 349_30 Utilities

90072017 Debit Card PAN'DA PRIN"I`ING - 244.99 AP Vendor Paid

972072017 ACH PlTNEY BOWES 300.00 AP Vendor Paid

972072017 Wire TOP TREE DECOR.ATION 91. 15 AP Vendor Paid

972072017 'I‘ransfer Transfer B130 48,'742.60 Transfer to Pa.yroll Account
972072017 Tra,usfer Trarlsfer 3775 8,390.00 Transfer to Prestige l..oa.n Accl.
972072017 Bill.eorn UPS FR]IEGH'I` 155.24 AP Vendor Pajd

972072017 Bill.eom UPS FR]_EGHT 177.74 AP Vendor Paid

972072017 Bill.eem Wisconsin Publie 430,66 Utilities

972172017 Bi|l.corn ALAN BAKBR 298.4(] AP Vendgr Paid

 

972172017 Dehit Card BETA DIAMO'ND
972172017 Debit Cal'd COWSA.F E
972172017 Bill_com Fl.ltl.u'e Case Corp.
972172017 Debit Card I`NT*IN *EXC.EL H
972172017 Debit Card MCMASTER-CARR

130.00 AP Vendor Paid
1,348138 AP Vendor Paid
487.50 AP Vendor Paid
294.60 A.P Vendor Paid
251.48 AP Vendor Paid

 

 

 

 

 

 

 

 

 

 

 

97217201.7 Bi1l.eon1 NOVEL BOX 99`95 Ap Vendor Paid
972172017 Debit Card OFFICE DEPOT 65.31 AP Vendor Paid

- 972172017 Transfer Transfer 8130 32,537.96 Transfer to Payroll Aceount
972172017 Transfer Traosfer 8775 26,750`00 Transfer to Prestige Loan Aeet
972172017 Debit Card USPS 400_00 A.P Vendor Paid
972272017 ACH ADP PAYR.OLL FE`ESADP - FEES 1,022_88 AP Vender Pajd
9722.72017 ACH ADP PAYROLL FEESADP - FEES 146.54 AP Vendor Paid

 

972272017 Debit Card AIR-TI`I"E HOLDER
972272017 Debit Card COSTCO

972272017 Debit Card MSC

972272017 De|:lit. Csrd NVOHC LLC

411.2'7 AP Vendor Paid

100.65 Employee Relations

194.06 AP Vendor Paid
65.00 AP Venclor Paid

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

972272017 Biii.com Pnul Wag!l€l'- 202_22 Travel to Dayton Plant
912272017 Debit Ca.rd SIERRA CHEM]CAL 484_59 AP Vendor Pa.id

972272017 Transf`er Transfer 8775 11,686.64 Trzmsfer to Prestige Loan Acct
91'?.372017 Billeom Ups BSOSXF 163_13 AP yener paid

97247201? Bil|.eom UPS E?Fll§ VA 110`09 AP Vend,;,r paid

972472017 Bill.eom Ups Y793A6 341.89 AP Vendor Paid

 

Cas 1 - 1767-C|V|A DOC 1287 l_:l|ed 10720717 Ent.1072071715250:20 P .35 0173
CaSe f6-16_11767-C|\/|A DOC 2039 Fl|ed 03/07/19 Ent. 03/07/19 16:51:23 FQQ. 12 Of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Type Payable To Amount Desl:ription
1272072017 DC CO]NSAFE E` 342.64 AP VENDOR PAID
1272072017 Bi|l.com Ira Gmen, lnc ii 549.36 AP VENDOR PAID
1272072017 DC MCMASTER-CARR ii 101_01 AP VEN`DOR P.A]]J
1272072017 DC MOSLOW WOOD $ 26.32 AP V'ENDOR PAID
1272072017 DC MSC $ 315`55 AP V'ENDOR PAID
1272072017 Bill.corn PITNEY BOW'ES $ 100.00 AP V'ENDOR PAID
12¢2072017 Bi]l.com '1`ELEPACIFIC $ 2,574.07 AP VENDOR PAlD
127207201'7 Bill_com Ups 8503}{1-" 5 3,039_60 A.P VENDOR PA]IJ
1272072017 DW AE'I'NA LIFE l'NS PREM]'UM 11 39,997_03 BENEFITS
127207201'7 Bill`com Colom`a[ Life §§ 964.34 BENEFITS
12720&017 Bill.ccm MAR.K PLACE $ 1,450.00 CONTRACT I_.ABOR
12.1'2072017 Bill_com Pau] Waglmr. $ 50,17 CORP TRAVEL - R.ETMB
1272072017 Bill_com Frontier $ 6,67 U'I'|]_.I'I'.I_ES
1272172017 Bi_II.com Airgas 3355662 $ 32.47 AP VENDOR PA]]J
1272172017 Bi]].com Airgas 3355662 $ 178.97 A.P VENDOR PAID
1272172017 DC H-B PACKAG[NG f 419.75 A.P VENDOR PA]`D
1272172017 DC OFFICE DEPOT E: 73.88 AP VENDOR PAlD
1272172017 DC OFFICE DEPOT $ 20.33 AP VENDOR PAID
1272172017 Bill.com PlTNEY BOWES $ 300,00 AP VENDOR PAID
12721720|7 DC UL]'NE $ 51.50 AP VENDOR PAID
1272172017 DC ULI'N'E $ 24.18 APVENDOR PAID
1272172017 CK #11 124 CASCADE CAPITA.L $ 1,997`64 REINIB - KENT POD
1272172017 Transfer Transfer to 8775 $ 61,919.09 TRANSFER TO PRESTIGE
1272172017 Transfer Transferto 3775 $ 51,'725_55 TRANSFER TO PREST[GE
1272172017 Transfer Transferto 8775 $ 38,190_36 TRANSFER TO PRESTIGE
1272112017 Transfer Transfertu 8775 $ 19,611_44 TRANSFER '[`O ?RESTIGE
1272272017 DC AMAZON $ 14.52 APVEN'DOR PA]D
1272272017 DW ADP PAYROLL FEES $ 965,13 PAYROLL FEES
1272272017 DW ADP PAYROLL FEES $ 884,36 PAYROI.L FEES
1272672017 _ DW USPS $ 2,000.00 AP VENDOR PAID
1272672017 DW USPS $ 400.00 AP VEN'DOR PAID
12&67201'7 DW USPS $ 1000 A.P VENDOR PAID
12¢26120 17 Bill,com E.DGAR CHACON $ 436.00 CORP TRAVEL - RE£N[B
1272672017 DC GOLD DUST $ 177_60 CORPORATE 'I'RAVEL
1272672017 DC GOLD DUST $ 88_30 CORPORATE TRAVEL
120771017 DW ALSCO INC` $ 369.33 AP VENDOR PA.ID
12)2772017 Bil].com BrcndaL Jnhnson $ 550`00 MON’I'H.L¥ STIPEND- VA
1272772017 Transfer Transferto 8130 $ 175,473.20 TRANSFER TO PAYROLL
120772017 'l`ransfcr Transfertc 8130 $ 1,500.00 TRANSFER TO PAYROLL
1272872017 DC WTF}DJRAWAL - $ 400_00 DAY LABOR KENT MOVE
12£372017 Tra.nsfer Transferto 8130 $ 23,000_00 TRANSFER TO PAYROLL
12¢2972.017 CK #1_1 125 KA‘IHYJ'E.AN FLEET $ 150_00 MOV]NG COWENSAHON
121'2972017 DW AIJP PAYROLL FEES $ 133.60 PAYROLL FEES

TO TAL $ 938,103. 12

 

 

 

 

 

 

2. DISBURSEMENTS ITEMIZED KEY BANK Texas Sale Proceen's 8122

Date

Case 16-11767-CMA DOC 1417 Filed 02706718 En'£. 02706718 14205:04 Pg. 35 Of 71
CaSe 16-11767-CMA DOC 2039 Filed O3/O7/19 Ent. O3/O7/19 16251:23 Pg. 13 01 15

T

'l`o

Amount

 

 

Date ‘l`ype Payahle To Amount Description
172572013 Bill.com Pmt LYON COUNTY UT]_Ll'I'.[ES 424.52 VENDOR PAYN[ENT
172672018 Ck#l 1131 CASC.ADE CAPH`AL GROUP 3,41 109 CORP E)CPENSE REI_MB

 

 

 

 

 

 

 

 

 

 

 

 

172672018 DW WORLDP‘AY 60,53 CREDIT CARD FEE`S
172672018 Transfer '[`RANSFER TO 8775 13,023,50 LOAN PMT TO PRESTIGE
172672018 Transfer 'I`RANSFER '1`0 3775 13,286.50 LOAN PM'I` TO PRESTIGE
172672018 Transfer 'I'R.ANSFER 'l`O 3775 2,500.00 LOA.N PMT TO PRESTIGE
172672018 Transfer TRANSFER TO 8130 1 1,302.92 PAY`ROLL

172672018 DW ADP PAYROLL FEESADP - FEE.S 133.60 PAYROLL FEF.S

172672018 DW PITNBY BOWES POSTAGE 50.00 POSTAGE

172972018 DW OVERDRAFT ITEM CHARGE 32_00 BANK FEES

12972018 DW USPS ' 2,000,00 POS'I`AGE.

172972018 DW BENTO 'I'ECH`NOLOG[BE'NTO TECH 650.00 PRE-PAID PRODUC'I'ION

 

172972018 Bill.com Pmt UNITED STATES TRUSTEE
1729)'2018 Bill.r:.om Pmt UPS SSOJXF

172972018 Bill.c.om Pmt UPS SSOSXF

172972018 Bill.com Pmt UPS SSOSXF

172972018 1301ch Pmt UPS S$OS}CF

172972018 Bill.com Pmt UPS 8503}CF

172972018 Bill,c:om Pmt UPS 8503§€1"`

172972013 Bill.com Pmt UPS 8503){F

173072013 DW WOR]_.D PAY

173072018 DW WORLDPAY

173072018 Bill.com Pmt ANNET'I'E TRU`NK.E`.'IT
173072018 Bill,com Pmt Bll.L K.NIGHT
173072018 Blll_com Pmt I\»LARTI`N COLWELL
173172018 BiII_com Pmt NV ENERGY SOLAR-

10,400.00 VENDOR PAY`MIENT
13.21 VENDOR PAY`MENT
26.09 VENDOR PAYMENT

159.23 V'ENDOR PAY`M]ENT
292_13 V'ENDOR PAYMENT
416_60 V'ENDOR PAYI\¢[ENT
2,327_62 VEN`DOR PAYMENT
3,447_76 VEN".DOR PAYI\MT
29.08 CREDIT CARD FEES
221.54 CREDIT CARD FEES
30.00 VENDOR PAYMIENT
23. 10 VENDOR PAYM:ENT
236.00 VEN`DOR PAYT\J[ENT
5,507.20 V'ENDOR PAY'MIENT

 

 

 

 

 

 

 

 

 

 

 

 

 

EBEHEHHMWMMEHEHEHEBMEHMMEHEBEHWEHHMMEAEA

 

 

 

 

 

 

 

 

 

TOTA_L $ 3 69, 648. 51

 

2. DISBURSEMENTS ITEMIZED KEY BAM Te.\:as Sole Proceeds 8122

Date T To Amount

 

ca‘§%$f@l-%W%WA D%%Czjo‘§§§ 7711§<5’ 8§/3§11§ §111.%%1}15311£91§§§`1'§§3 PBQ$?L£‘°OH§

UST14 Statement of Cash Disbursements Detail
Exhibit 3.2

I. DISBURSEI\¢[E`.NTS ITENHZED KEY BANK General Amount 3106

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date 'l`ype Payable 'I`o Amount Description
27172018 Bill.com Pmt MlSC V'EN'DORS -» Bil]`com $ 5,716_09 V'ENDOR PAY`MENT
271/2018 CK 1 1 132 CASCADE CAPITAL GROU'P $ 705_57 UTH_.ITI_ES
27272018 DW ADP PAYROLL FEES $ 655.15 PAYROLL FEBS
27272)018 DW AU"I'HNET GA'I'EWAY $ 87.70 WEB POR'I`AL ACCESS
27272018 DW AUTHNET GA'I`EWAY $ 38`30 WEB PORTAL ACCESS
27272018 DW NEVADAl TAX $ 2,24013 SALES TAX
27572018 Bill_com Pmt MISC VENDORS - Bijl.com $ 6,456`00 VENDOR PAYT\¢[ENT
27572018 DW WA ST DE.P'I` REV $ 2,785. 16 SA.LES TAX
27672018 DW AEINA LIFE INS 4 $ 11,951.52 I-[EALTH BENEFI'I`S
27672018 DW BERKLEYNET $ 6,339.00 WORKERS COWENSA'I'.[ON
27672018 Bill.com Pmt MISC VEN`DORS -» Bill.cum $ 452.88 VENDOR PAYMENT
27672018 TRA.NSFER Transfer to 8130 $ 39,585_31 PAYROLL
27672018 DW WORLDPAY $ 206_32 CREDIT CARD FEES
27672018 DW WORLDPAY $ 195. 15 CREL`)IT CARD FEES
27672018 DW WORLDPAY 5 11 1,23 C.R.ED!T CARD FEES
27772018 DW SPS COMMERCE $ 674,39 WEB PORTAL ACCESS
27772018 'I'.RANSFER Transfcr to 8775 $ 7,50039 LOA.N PM'I` TO PR.ESTIGE
27872018 CK 11134 FEDEX $ 38.50 SHIPPING
278/2018 CK 11 135 CASCADE CAPITAL GROUP $ 155.06 REPAIR AND MAINT
27872018 DW JAN KBCI MANAGE ACCESS $ 1000 BANK FEES
27872018 DW JAN KEY'NAV INI'ERNAT{ONA.L $ 70.00 BANK FEES
27872013 DW JAN KEY`NAV ONLI`N`E ACCESS $ 15.00 BAN'K FEES
27872013 DW IAN KEYNAV W[RE MA.INTENANCE $ 2000 BAN‘K FEES
27872018 DW IAN LOCKBOX PACKAGE $ 140.00 BAN'K FEES
27872018 _ DW IAN RDC MONTHLY FEE $ 3000 BAN'K FEES
27972018 CK 11133 ROB WM, VUGTEVEEN $ 30000 VENDOR PAYMIENT
27972018 -TRANS`FER Tra.nsfert) 8130 $ 1.962`61 PAYROLL
27972018 'I'RANSFER Tra.nsferto 8775 $ 5,20000 LOAN PMT TlO PR.ES'I'IGE
271272018 DW NORTHERN]NVESTOR $ 2,993.73 GEN`ER.AL LIAB
271272018 DW SOUTHWEST GAS $ 3,263`22 UTILITIES
271372018 TRANSFER Transfer to 8775 $ 6,$66_91 LOAN PM'I` '1'0 PRESTIGE
271372018 DW WORLDPAY $ 409.95 CREDIT CARD FEES
271472018 Bill`cum Pmt MSC VENDORS - Bill`cum $ 2,840_00 V'ENDOR PAY`ME]`IT
271472018 CK 11 136 PORT CITY CENTRE, LLC $ 975.00 LEASE PM'I`

271572018 Bill.com Pmt MISC VENDORS ~ BilI-.com $ 10,482_65 VENDOR PAYMENT
271572018 DW LABOR&]NDUSTRlES $ 971_89 WA WORKERS COMP
271572018 IRANSFER Transfer to 8775 $ 2,65000 LOAN PMT TO PRES'I`IGE
' 271572018 DW VSP $ 486`13 BEN'.EFITS PM`I`
271572018 DW WA ST DEPT REV S 444.71 SAJ_.ES TAX
271572018 DW WA ST DECPT REV $ 47.26 SALES TAX
271572018 DW WORI.DPAY $ 102.07 CR.EDIT CARD FEES
271672018 DW ADP PAYROLL FEES $ 816.66 PAYROLL FEES
271672018 DW ADP PAYROLL FEES $ 407_20 PAYROLL FEES
271672013 DW NEVADA TAX $ 4.48 SALES TAX
271672018 TRANSFER Transfer to 8122 $ 40,00000 ACCOU`N'I` TRANSFER
271672018 DW WORLDPAY $ 784_95 CREDIT CARD FEE.S.
272072018 CCK 11137 Cynlhia?edm $ 642_01 PAYROLL
272072018 DW COLONT_AL LLFE $ 103.90 BENEFITS PMT
272072018 DW NORTHE.RNB~IVESTOR $ 2,873,59 GENERAL LlAB
272072018 TRANSI"ER Traosfer to 87'75 $ 532.50 LOA.N PMT TO PRESTIGE
272072018 DW VSP $ 648.80 BWEITS PM'I`
272072018 DW WA S'I' DEPT REV $ 158.30 SALES TAX
272072018 DW WORLDPAY $ 35.95 CREDIT CAR,D FEES
272172018 Bill,com Pmt MISC VENDORS - Bill,com $ 1,664_80 V'ENDOR PAYMENT
2722."2018 Bill.com Pmt M]SC VENDORS - Bill,com $ 2,206`60 VENDOR PAYMENT
20272018 DW RETURI\T CHG: DEBI'[` 5 3200 BA.`N`K FEES
272372018 DW ADP PAYROLL FEES $ 133`60 PAYROLL FEE€S
272672013 Bil].cum Pmt MlSC V'EN"DORS - Bill,com $ 1,298.00 VENDOR PAYMENT
272772013 DW THE HARTFORD $ 449.50 AUTO DISURANCE
272772013 'I'RANSFER Tra.usfer to 8122 $ 3,000.00 ACCOUNT TR.ANSFER
272772013 DW WORLDPAY $ 55.95 CREDIT CARD FEES

 

 

 

 

 

 

 

Case 16~11767-€1\7171\ DOC 1532 Filed 03715718 Ent. 03715718 14:24:33 Pg. 35 01 69
CaSe 16-11767-CMA DOC 2039 Filed 03/07/19 Ent. 03/07/19 16251:23 PQ. 15 01 15

